Citation Nr: 1414482	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1967 in the Navy and from June 1968 to March 1972 and March 1972 to April 1977 in the Air Force.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

There are records identified by the Veteran that are not associated with the claims file.  In a January 2012 statement, the Veteran indicated that "Dr. S.A" performed an endoscopy that month.  

In addition, the Veteran has asserted that his teeth constantly fall out, and in the June 2009 VA examination, the Veteran specifically reported that he has dental visits four times a year.  There is no indication the records were requested, and they have not been associated with the Veteran's physical claims file or his Virtual VA file.  

On remand, the RO must make efforts to obtain records from Dr. S.A., the Veteran's dentist, and any other any other outstanding, pertinent private treatment records identified by the Veteran.

In this regard, the Veteran is not required to wait for the VA to act on his behalf.  The Veteran himself is asked to submit these records in order to expedite his case and/or indicate that he has attempted to obtain these records and that they are not available.  This helps avoid delays.  

In addition, the Board is unable to render a decision for the claim because the June 2009 and June 2011examinations do not address all residuals of Non-Hodgkin's lymphoma identified during the course of the appeal.  The examiners indicated the Veteran had missing or capped teeth, and the June 2009 examiner specifically stated the Veteran "has had teeth problems from the radiation treatment."  

Moreover, in a September 2011 statement, the Veteran asserted his current hypertension, which is documented in treatment notes from "Dr. A.D." from March 2009, is a residual of his treatment for Non-Hodgkin's lymphoma.  As a result, the Board finds that a VA examination and opinion are needed prior to further consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to residuals of Non-Hodgkin's lymphoma, as identified by the Veteran, to include records from Dr. S.A. and the Veteran's dentist.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).


2.  After completing the above development, schedule the Veteran for a VA examination to obtain the current status of any residuals Non-Hodgkin's lymphoma.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. 

The examiner is asked to identify each residual disability and detail its symptoms.  

In doing so, the examiner should specifically identify any dental abnormality that is attributable to Non-Hodgkin's lymphoma or therapies used to treat it.  

In this regard, the Board notes that the Veteran's February 1977 separation examination shows he was missing three teeth upon separation from service (prior to his treatment for Non-Hodgkin's lymphoma).  Therefore, the examiner is also asked to identify the Veteran's specific teeth that are currently missing.

The Veteran has also identified hypertension, sore throat, dry mouth, and difficulty swallowing as residuals of Non-Hodgkin's lymphoma.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary (or if the examiner believes a dental examination is required) to render the requested information, then that opportunity should be made available.  The examiner is asked to be specific.

3.  Thereafter, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


